Per Curiam:
The connection of this appellant with the defendant Hennessey Realty Company, of which he is director, president and treasurer, would justify the court in granting against him an injunction to prevent him from actively interfering in destroying the support to the plaintiff’s property. The injunction, in so far as it is mandatory in requiring him to restore the property to the condition in which it was before the acts complained of, is unauthorized by the evidence or the findings as to him. The judgment appealed from is, therefore, modified accordingly, and as thus modified affirmed, without costs in this court. Present — Ingraham, P. J., McLaughlin, Laughlin, Dowling and Smith, JJ. Judgment modified as directed in opinion, and as modified affirmed, without costs. Order to be settled on notice.